Case 1:20-cv-14431-NLH-AMD Document 3 Filed 10/20/20 Page 1 of 5 PageID: 38



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


      MYRON CRISDON,
                                         1:20-cv-14431-NLH-AMD
               Plaintiff,
                                         MEMORANDUM
      v.                                 OPINION & ORDER

      LOCAL COMMUNITY MINERS,

                Defendant.


APPEARANCES:

MYRON CRISDON
531 N. 7TH ST.
CAMDEN, NJ 08102

       Appearing pro se

HILLMAN, District Judge

       WHEREAS, Plaintiff, Myron Crisdon, appearing pro se, has

filed a complaint against Defendant “Local Community Miners”;

and

       WHEREAS, Plaintiff claims that Defendant breached their

contract by failing to pay him his commission when he introduced

a gold buyer and a gold seller; and

       WHEREAS, Plaintiff seeks, among other relief, a ten percent

commission on the total sale of gold, as well as $1 million for

his pain and suffering; and

       WHEREAS, Plaintiff has filed a motion for the appointment

of pro bono counsel (Docket No. 2) and an application to proceed
Case 1:20-cv-14431-NLH-AMD Document 3 Filed 10/20/20 Page 2 of 5 PageID: 39



without prepayment of fees (“in forma pauperis” or “IFP”

application) (Docket No. 1-1); and

     WHEREAS, pursuant to 28 U.S.C. § 1915(a)(1), a court may

allow a litigant to proceed without prepayment of fees if she

submits a proper IFP application; and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.

Mauro, 2011 WL 6001088, *1 (D.N.J.2011) (citing Lister v. Dept.

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section

1915(a) applies to all persons applying for IFP status, and not

just to prisoners.”) (other citations omitted); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, 2017 WL 3783702, at *1 (D.N.J. August 30, 2017)

(“Federal law requires this Court to screen Plaintiff's

Complaint for sua sponte dismissal prior to service, and to

dismiss any claim if that claim fails to state a claim upon

which relief may be granted under Fed. R. Civ. P. 12(b)(6)

and/or to dismiss any defendant who is immune from suit.”); and

     WHEREAS, pro se complaints must be construed liberally, and

                                    2
Case 1:20-cv-14431-NLH-AMD Document 3 Filed 10/20/20 Page 3 of 5 PageID: 40



all reasonable latitude must be afforded the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and

[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”); Sykes v. Blockbuster

Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     WHEREAS, the Court finds that Plaintiff’s complaint is

deficient because even though Plaintiff contends that this Court

has jurisdiction over this matter based on the diversity of

citizenship of the parties and an amount in controversy in

excess of $75,000, exclusive of interests and costs, pursuant to

28 U.S.C. § 1332(a), the complaint has not properly alleged the

citizenship of Defendant;

     WHEREAS, Plaintiff avers that he is a citizen of New Jersey

and Defendant “Local Community Miners” is a citizen of Sierra

Leone, West Africa, but Plaintiff has not indicated whether

“Local Community Miners” is a type of entity or whether “Local

Community Miners” is a group of individuals.         If “Local

Community Miners” is a business entity, then Plaintiff has

                                    3
Case 1:20-cv-14431-NLH-AMD Document 3 Filed 10/20/20 Page 4 of 5 PageID: 41



failed to specify what type of entity it is. 1        If “Local

Community Miners” is a collection of individuals, Plaintiff has

failed to identify who those individuals are and the citizenship

of each of those individuals 2; and

     WHEREAS, the proper identification of the defendant is

integral to establishing subject matter jurisdiction in this

Court; and

     WHEREAS, the Court further finds that Plaintiff’s motion

for appointment of counsel is premature.        There is no right to

counsel in a civil case, see Tabron v. Grace, 6 F.3d 147, 153-54

(3d Cir. 1993); Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir.

1997), but pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may

request an attorney to represent any person unable to afford

counsel.”    In deciding whether counsel should be appointed, the

Court first considers whether a claim or defense has “arguable

merit in fact and law,” and, if it does, the Court then


1 For example, “a corporation shall be deemed to be a citizen of
every State and foreign state by which it has been incorporated
and of the State or foreign state where it has its principal
place of business . . . .” 28 U.S.C. § 1332(c)(1).
2 See Krasnov v. Dinan, 465 F.2d 1298, 1300 (3d Cir. 1972)
(citations omitted) (“It is the citizenship of the parties at
the time the action is commenced which is controlling. One
domiciled in a state when a suit is begun is ‘a citizen of that
state within the meaning of the Constitution, art. 3, § 2, and
the Judicial Code.’ Where one lives is prima facie evidence of
domicile, but mere residency in a state is insufficient for
purposes of diversity.”).

                                    4
Case 1:20-cv-14431-NLH-AMD Document 3 Filed 10/20/20 Page 5 of 5 PageID: 42



considers additional factors, which include: (1) the applicant's

ability to present his or her case; (2) the complexity of the

legal issues presented; (3) the degree to which factual

investigation is required and the ability of the applicant to

pursue such investigation; (4) whether credibility

determinations will play a significant role in the resolution of

the applicant's claims; (5) whether the case will require

testimony from expert witnesses; and (6) whether the applicant

can afford counsel on his or her own behalf.         Tabron, 6 F.3d at

155-157.   Plaintiff’s motion does not address any of these

factors;

     THEREFORE, IT IS on this      20th     day of   October   , 2020

     ORDERED that Plaintiff’s IFP application (Docket No. 1-1)

be, and the same hereby is, GRANTED, and the Clerk is directed

to file Plaintiff’s complaint; and it is further

     ORDERED that Plaintiff’s motion for the appointment of pro

bono counsel (Docket No. 2) be, and the same hereby is, DENIED

WITHOUT PREJUDICE; and it is finally

     ORDERED that Plaintiff shall have twenty (20) days to amend

his complaint to properly cure the deficiencies noted above.            If

Plaintiff fails to do so, this case will be dismissed for lack

of subject matter jurisdiction.       See Fed. R. Civ. P. 12(h)(3).

                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                    5
